DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed September 16, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The incomplete copy of EP 2878002 has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on March 10, 2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on September 16, 2019. These drawings are accepted.
Claim Objections
Claims 4, 6, 8-9, and 11-20 are objected to because of the following informalities: 
Claim 4: “the lower and upper layers” should be “a lower layer and an upper layer” (or similar language) to avoid ambiguity and avoid use of “the” before the elements are recited. 
Claims 4, 6, and 8: “the stack” should be “the stack of layers”. 
Claim 9: “the smallest dimension” should be “a smallest dimension” (or similar language) to avoid use of “the” before the element is recited.
Claim 11: line 4 should end in “; and”. 
Claim 17: “the substrate” in line 2 should be “a substrate”. 
The remaining claims are objected to by reason of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2015/0206662 to Lamy et al. (hereinafter Lamy).
Claim 1
Lamy (FIG. 2) discloses a vertical capacitor (200, paragraph 62) comprising a stack of layers (135, paragraph 74) conformally covering at least walls (113) of a first material (paragraph 64), the walls extending from a substrate (112a) made of a second material (paragraph 62) different from the first material (paragraph 64).
Claim 2
Lamy further discloses the capacitor of claim 1, wherein the stack of layers (135) further extends over and covers the substrate (112a) between the walls (113; as shown in at least FIG. 2C).
Claim 3

Claim 4
Lamy further discloses the capacitor of claim 1, wherein the stack (135) comprises an alternation of insulating layers (136a, paragraph 74) and of conductive layers (135a-b, paragraph 74), the lower (135a) and upper layers (135b) of the stack being conductive layers (shown at least in FIG. 2C; see also FIG. 8, paragraph 107).
Claim 5
Lamy further discloses the capacitor of claim 1, wherein each wall (113) forms, in top view, the contour of a geometric shape (of 163, paragraph 64-65).
Claim 6
Lamy further discloses the capacitor of claim 5, wherein the stack (135) extends inside and outside of the contours of the geometric shapes (163; as shown in at least FIG. 2C).
Claim 7
Lamy further discloses the capacitor of claim 5, wherein the substrate (112a) within the contour is covered with a layer (113) made of the first material (113; as shown in at least FIG. 2B: upper portions of 112a covered with 113).
Claim 8
Lamy further discloses the capacitor of claim 1, wherein the stack (135) extends over two opposite sides of at least a portion of the walls (113; as shown in at least FIG. 2C).
Claim 10
Lamy further discloses the capacitor of claim 1, wherein the second material (112a) is a material capable of being oxidized (paragraph 62).
Claim 11

forming lateral walls (113), extending from a substrate (112a); 
forming a stack of layers (135) extending over the lateral walls (113) and an upper surface of the lateral walls (113; shown at least in FIG. 2C); 
forming the stack of layers (135) on the substrate (112a) between the lateral walls (113; as shown in at least FIG. 2C), 
wherein the lateral walls (113) are a first material (paragraph 64) and the substrate (112a) is a second material (paragraph 62), the first and second materials being different (paragraph 62, 64).
Claim 12
Lamy further discloses the method of claim 11, comprising forming cavities (165, paragraph 67-68) in the substrate (112a).
Claim 13
Lamy further discloses the method of claim 12, further comprising forming an insulating layer (115, paragraph 71-72) on sidewalls and bottoms of each of the cavities (165).
Claim 14
Lamy further discloses the method of claim 13, wherein forming the insulating layer (115) comprises oxidation of the substrate (112a; paragraph 71).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lamy in view of US Publication 2016/0204110 to Baskaran et al. (hereinafter Baskaran).
Claim 9
Lamy discloses the capacitor of claim 1, as shown above.
Lamy does not expressly disclose wherein the smallest dimension of each wall is smaller than 150 nm, as recited in claim 9.
Baskaran (paragraph 17) teaches the use of insulator materials such as an oxide material with a thickness of between about 50 nm to about 100 nm, which overlaps the claimed range. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Baskaran with Lamy to incorporate a thickness of an insulating layer as taught by Baskaran as the walls of first material of Lamy and thereby have the smallest dimension of each wall is smaller than 150 nm, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for use of a known material and technique allowing for further processing such as a layer transfer process (Baskaran paragraph 17).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 15
Lamy discloses the method of claim 12, as shown above.
Lamy does not expressly disclose further comprising etching portions of the substrate located between the cavities, as recited in claim 15.
Baskaran (FIG. 1D) teaches etching portions (108) of a substrate (100) located between cavities (113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Baskaran with Lamy to incorporate etching the substrate between cavities as taught by Baskaran in the method taught by Lamy, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for formation of a merged capacitor opening (Baskaran paragraph 12). The merged capacitor openings may serve to provide a merging of two adjacent vertical capacitors. The merged capacitor opening may be formed such that two or more adjacent single capacitor openings may be merged together, such that there is a sharing of a conductor material to be formed subsequently between two or more adjacent vertical capacitor structures (paragraph 13), allowing for increased capacitance (paragraph 20). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lamy in view of Applicant cited CN 107689362 to Ruili Integrated Circuit Co LTD. (hereinafter Ruili).

Lamy does not expressly disclose wherein the lateral walls are inclined with respect to a vertical direction extending orthogonal to a surface of the substrate, as recited in claim 16.
Ruili (FIG. 11) teaches wherein lateral walls are inclined with respect to a vertical direction extending orthogonal to a surface of a substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ruili with Lamy to incorporate inclined lateral walls as taught by Ruili in the method taught by Lamy, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for use of plasma etching while avoiding short circuiting when the hole is filled and improving performance of the device (Ruili Abstract, paragraph 154).
Allowable Subject Matter
Claims 17-20 are allowable, pending the resolution of the objection to these claims set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20060014385 (see, e.g., FIG. 1G-1H: removal of mold layer 118 exposing electrodes 124); US 20060292810 (see, e.g., FIG. 9-11: removal of mold layer 146 and conformal coating of electrodes 156); and US 20110073990 (see, e.g., FIG. 7A, 8, 11: conductive structure 232 in substrate 210). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848